EXHIBIT Crown Media Holdings Announces Operating Results for Third Quarter of 2009 STUDIO CITY, CA – November 5, 2009 - Crown Media Holdings, Inc. (NASDAQ:CRWN) today reported its operating results for the three and nine months ended September 30, Operating Highlights · Popular original movies.Original programming continues to be a source of ratings strength for Hallmark Channel, which has premiered eighteen new original movies through the end of the third quarter of 2009, increasing the delivery of women 25-54 by 21% for the premieres of original movies as compared to the same period in · Programming expansion.Hallmark Channel has licensed several new programs in order to expand its family-friendly focus and holiday theme.During the third quarter the network launched Jack Hanna’s Animal Adventures. In the fourth quarter Hallmark Channel will introduce a series of holiday-themed skating specials featuring Olympic skaters and has acquired the rights to air The 121st Rose Parade on New Year’s Day.In addition, Hallmark Channel recently announced Movie Nights with hoops&yoyo, hosted by two popular animated characters featured on Hallmark greeting cards. · Hallmark Movie Channel growth.Hallmark Movie Channel continues to achieve significant growth, reaching nearly 25 million subscribers at the end of the third quarter and is now in all top 30 markets in the United States.In the past year, Hallmark Movie Channel has increased its subscribers by over 100%. · Increase in Adjusted EBITDA.Adjusted EBITDA increased 88% to $16.3 million, from $8.7 million in the third quarter of 2008, due primarily to management’s successful efforts to control costs. “Although we were faced with continued challenges in the third quarter, we were able to leverage our stable and predictable subscriber fee revenues with effective cost controls to generate record positive adjusted EBITDA,” noted Bill Abbott, President and CEO of Crown Media. “As we begin the winter holiday season, typically our highest-rated time of year, we will present more holiday programming than any other television network and look forward to a strong finish for 2009.” “On a more fundamental level, we are extending our family-friendly appeal and holiday theme throughout the year with innovative concepts and new original programming, including an original series on Hallmark Channel and movie premieres on Hallmark Movie Channel, as we provide two distinguishable services in order to create increased value for our viewers, advertisers and our distribution partners.” Financial Results Historical financial information is provided in tables at the end of this release. Operating Results Crown Media reported revenue of $62.8 million for the third quarter of 2009, a 3% decrease from $64.5 million for the third quarter of 2008. Subscriber fee revenue increased 12% to $16.0 million, from $14.2 million in the prior year’s quarter. Advertising revenue decreased 7% to $46.5 million during the quarter, from $50.0 million in the third quarter of 2008, reflecting primarily ratings declines in our demographics in the third quarter of 2009 compared to the third quarter of 2008. A shift in scheduling strategy to more specifically target W25-54 delivery was implemented in the 2nd quarter of 2009 in order to focus on the primary demographic targeted by our advertisers.Further changes were made during the 3rd quarter of 2009. The addition of Golden Girls in the morning, a comedy block in late night, the expansion of M*A*S*H in early fringe and, most recently, the addition of Touched by an Angel in prime time, are all part of the schedule changes.This caused a disruption in our audience resulting in declines in household ratingsas we seek to attract a younger audience base. As a result, audience deficiency units increased for the third quarter of 2009, thereby decreasing advertising revenues, when compared to the same period in 2008.The decrease in advertising revenue also reflects lower scatter rates and lower direct response advertising revenue, based on lower programming rates and lower viewer responses in the third quarter of 2009 than in the third quarter of 2008. Crown Media reported revenue of $202.0 million for the nine months ended September 30, 2009, a 2% decrease from $206.6 million for the same period of 2008. Subscriber fee revenue for the nine months ended September 30, 2009, increased 11% to $47.2 million, from $42.7 million in the prior year’s period.Advertising revenue decreased 6% to $153.7 million during the nine months ended September 30, 2009, from $163.0 million for the same period of 2008, reflecting primarily declining ratings and also lower scatter rates and direct response advertising revenue. An offsetting factor was an increase in the number of available general/scatter rate advertising spots. For the third quarter of 2009, cost of services decreased 10% to $35.1 million from $39.1 million during the same quarter of 2008. Within cost of services, programming expenses decreased 14% quarter over quarter to $31.7 million.In the second and third quarters of 2008, the Company entered into amendments to significant programming agreements which added programs and deferred certain payments for programming content to periods beyond 2008.Some of the amendments resulted in the extension of related program licenses to cover slightly longer periods of availability, the deferral of expected delivery of certain programming and the deferral of certain payments primarily from 2008 until 2009.The Company prospectively changed the amortization of program license fees for any changes in the period of expected usage and/or changes in license fee.The effects of these amendments on 2008 amortization were not significant. During the first quarter of 2009, we also entered into other amendments to some of the Company’s original programming agreements which extended the current license period to those titles and thus resulted in lower amortization in the third quarter of 2009 compared to the third quarter of 2008.Other cost of services and amortization of our capital lease increased 38% from $2.5 million to $3.4 million for the third quarter of 2009. During the third quarter of 2008, the Company recorded $1.1 million negative amortization of film assets related to a change in estimate of the Company’s residual and participation liability using information that became available during the third quarter of 2008. For the nine months ended September 30, 2009, cost of services decreased to $107.1 million from $117.2 million during the same period of 2008. Within cost of services, programming expenses decreased 12% period over period to $95.2 million.Other cost of services increased 25% from $9.5 million to $11.9 million for the nine months ended September 30, 2009, due to the $912,000 of severance expense recorded in May 2009 related to the resignation of one executive and the Company’s bad debt expense of $1.1 million for the nine months ended September 30, 2009, as compared to $42,000 for the nine months ended September 30, 2008. Selling, general and administrative expenses decreased to $12.7 million for the quarter ended September 30, 2009, from $13.1 million in the year earlier period primarily due to decreases in compensation related to our share-based obligations and bonus expenses offset in part by $1.2 million of severance expense and a $451,000 increase in legal expense. Marketing expenses of $339,000 for the quarter ended September 30, 2009, decreased from $4.6 million for the quarter ended September 30, 2008. As part of our cost reduction efforts, promotional and marketing efforts were reduced overall during the 2009 quarter compared to the third quarter of 2008. Selling, general and administrative expenses decreased to $36.5 million for the nine months ended September 30, 2009, from $39.4 million in the year earlier period.Marketing expenses decreased to $6.0 million for the nine months ended September 30, 2009, from $13.1 million in the year earlier period.The Company had three marketing promotions in the first three quarters of 2008 centered on three original movies.The Company had one significant marketing promotion in January 2009 centered on an original movie. Adjusted EBITDA was $16.3 million for the third quarter of 2009 compared to $8.7 million for the same period last year. Cash provided by operating activities totaled $20.0 million for the third quarter of 2009 compared to $24.6 million for the same period last year.The net loss for the quarter ended September 30, 2009, totaled $10.2 million, or $0.10 per share, compared to $17.9 million, or $0.17 per share, in the third quarter of 2008. Adjusted
